Citation Nr: 1128320	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of fracture, thoracic vertebrae T-9 and T-10 with traumatic arthritis, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for degenerative joint disease, cervical spine, to include as secondary to service connected thoracic spine disorder.

3.  Entitlement to service connection for nerve damage of the left shoulder, to include as secondary to service connected thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a personal hearing before a decision review officer at the RO in May 2011.  A transcript of that hearing has been associated with the record on appeal.

The issues of entitlement to service connection for degenerative joint disease, cervical spine and for nerve damage of the left shoulder, to include as secondary to the service connected thoracic spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's thoracic spine disorder is not manifested by unfavorable ankylosis of the thoracolumbar spine, incapacitating episodes of intervertebral disc syndrome, or separately ratable neurological manifestations of the lower extremities due to lumbar radiculopathy during the appeal period.  




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for residuals of fracture, thoracic vertebrae T-9 and T-10 with traumatic arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5235.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A November 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran as to regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with numerous VA examinations including VA examinations in June 2008, May 2009, and December 2010 during the appeal period.  There is no competent evidence, other than the Veteran's statements, which indicates that he experiences a greater disability of the thoracic spine than is indicated by the currently assigned 40 percent evaluation.  VA has made a reasonable effort to notify and to assist the Veteran, and no further action is necessary to meet the requirements of its duties to notify and to assist.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (concluding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected thoracic spine disorder warrants a higher disability rating.   

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, the Veteran's thoracic spine disability was evaluated using the criteria for residuals of a vertebral fracture, which, in turn, is based on limitation of motion of the lumbar spine.  The medical evidence also indicates that the Veteran's residuals of the compression fractures of the T-9 and T-10 vertebrae include degenerative disc disease (otherwise known as intervertebral disc syndrome) and degenerative joint disease (otherwise known as arthritis).  Hence, the criteria for degenerative disc disease/intervertebral disc syndrome and degenerative joint disease/arthritis will also be considered.

The Diagnostic Codes listed in 38 C.F.R. § 4.71a for rating the spine are subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable anklyosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable anklyosis of the entire spine warrants the maximum 100 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2010).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

At the June 2008 VA examination the Veteran reported that his pain increased beginning approximately 10 years ago.  His pain was aggravated by standing, walking, and bending.  He used no assistive devices and had not had any back surgery.  He had no incapacitating episodes or flare-ups.  He did report some instability and that he had fallen several times.  Examination revealed a normal gait.  The thoracic spine revealed no tenderness to palpation, or spasms.  Flexion was to 30 degrees with mild pain, extension to 10 degrees, lateral flexion to 25 degrees with pain, and bilateral rotation to 30 degrees with mild pain.  He had no additional limitations with repetitive use and no additional fatigue, incoordination, lack of endurance or pain.  The impression was compression fracture thoracic spine T-9 and T-10, healed.   

At the May 2009 fee-based examination the Veteran reported that he had worsening lower back, thoracic and lumbar spine constant and severe pain.  He has had stiffness for 10 years in his left hip, leg, and cervical spine.  He reported no injury related to the neck in service.  He reported his pain was aggravated by standing, walking, and bending.  He used no assistive devices and had not had any back surgery.  He had no incapacitating episodes or flare-ups.  He reported some instability and had fallen several times.  Examination revealed the Veteran walked with an abnormal gait.  The thoracic spine revealed no tenderness to palpation, or spasms.  Flexion was to 50 degrees with pain; extension to 10 degrees, lateral flexion to 10 degrees with pain; and bilateral rotation to 10 degrees with mild pain.  He had no additional limitations with repetitive use and no additional fatigue, incoordination, lack of endurance or pain.  The diagnosis was status post fracture T-9 and T-10 with severe degenerative arthritis.

In a December 2010 VA examination the claims file was reviewed.  The Veteran reported constant neck pain.  He could not stand for long periods.  He used medication and a transcutaneous electrical nerve stimulation (TENS) unit with no relief.  He had no incapacitating episodes or flare-ups, numbness, weakness, or bowel/bladder incontinence.  He used no assistive devices.  Examination revealed the Veteran walked with a limp and a cane.  There was tenderness to palpation in the mid back without paraspinal muscle spasm.  Flexion was to 45 degrees; extension to 5 degrees; right lateral flexion to 20 degrees, and left to 10 degrees with pain on all motion.  There was no bilateral rotation.  He had no additional limitations with repetitive use and no additional fatigue, incoordination, lack of endurance or pain.  The impression was stable appearing wedge compression T-9 and T-10 vertical bodies with no interval changes since June 2008; prominent degenerative spondylosis with anterior and lateral bridging osteophytes at levels T-9 through T-12 unchanged since June 2008; and, status post fracture T-9 and T-10 with severe degenerative arthritis.    

The file contains private medical record from Dr. S. E., dated in April 2009 and July 2010, as well as an unsigned record dated in September 2008 which appears to also be from Dr. S. E., noting that the Veteran was involved in a motor vehicle accident in September 2008.  Immediately afterwards he began to suffer from pain behind the eyes, fatigue, tension, and irritability.  X-rays of the neck revealed no osseous traumatic injury.  He also complained of aching shooting pain, numbness, and tingling of the upper and lower back, and radiation to the left leg and foot, left neck and left shoulder.  The examiner noted that the current symptoms from the motor vehicle accident appeared to be a recurrence of his previous similar complaints from his thoracic spine injury during service.  He added that the symptoms from the previous injury were dormant but were significantly aggravated by the motor vehicle accident.  He also noted that over time there has been an acceleration of spinal degeneration which has manifested in the form of neck, shoulder, and lower back pain.  

The evidence of record does not support greater than a 40 percent rating for lumbosacral strain based on the General Rating Formula.  The June 2008and December 2010 VA examination and May 2009 fee-based examination reports reflect some, albeit limited, range of motion of the thoracic spine.  Thus, anklyosis was not present on physical examination on any of these occasions; ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed., 2007).  As unfavorable anklyosis of the spine is not shown, an evaluation greater than 40 percent for the Veteran's thoracic spine disability is not warranted.

The evidence of record does not support separate rating for associated neurological abnormalities.  At the June 2008 VA examination, the Veteran did not report neurologic abnormalities, and none were found.  At the May 2009 fee-based examination, the Veteran reported lower extremity numbness, and erectile dysfunction, but the examiner did not find these on clinical evaluation; indeed, he noted that lower extremity motor and sensory function were normal.  At the December 2010 VA examination, the Veteran denied numbness or weakness in his lower extremities, or erectile dysfunction.  Moreover, no bladder or bowel dysfunction is noted in the record; the Veteran denied having same at the May 2009 fee-based and December 2010 VA examinations.  To the extent that the Veteran asserted having left-sided numbness in visits to his private practitioner, it is unclear whether these are related to his thoracic spine disability or to his right iliac crest surgery; a separate rating is not warranted, especially in light of the normal clinical findings shown at these examinations.

The evidence of record also does not show that the Veteran's spine disorder causes a level of functional loss greater than that already contemplated by the assigned evaluation.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  Although there is evidence that the Veteran experiences pain during forward flexion of the lumbar spine, the extent to which the ranges of motion are additionally limited would not merit greater than a 40 percent rating under the General Rating Formula.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula.  At the May 2009 fee-based examination, there was no additional limitation of range of motion noted after 5 repetitions.  At the June 2008 and December 2010 VA examinations, the VA examiner indicated that the Veteran had spine throughout the ranges of motion, but not that it resulted in additional limitation of motion.  It was also noted that there were no additional further limitations following repetitive use other than increased pain without further loss of motion, to include no incoordination, fatigue, weakness, or lack of endurance.  Thus, while those hallmark symptoms of functional loss documented in the record are duly recognized, the evidence does not reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the currently assigned rating.  Accordingly, greater than a 40 percent rating is not warranted on the basis of functional loss.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The decision above has continued the 40 percent evaluation assigned; no separate ratings have been assigned for neurologic impairment.  38 C.F.R. § 4.25.

To that end, the Formula for Rating Intervertebral Disc Syndrome rates intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  However, the Veteran has not asserted, and the record does not reflect, that he has had any incapacitating episodes requiring bed rest prescribed by a physician as a result of his degenerative disc disease.  Therefore, greater than a 40 percent rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.  

In denying the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected thoracic spine condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's thoracic spine condition with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

In addition, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his thoracic spine condition.  Indeed, it does not appear from the record that he has ever been hospitalized post service for his thoracic spine condition.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability (the Veteran is retired).  There is nothing in the record which suggests that the Veteran's thoracic spine condition has markedly impacted his ability to perform his job.  At his several VA examinations he reported that he suffered from constant back pain.  However, he had no spasms.  He had no additional limitations with repetitive use and no additional fatigue, incoordination, lack of endurance or pain.  He had no incapacitating episodes or flare-ups, numbness, weakness, or bowel/bladder incontinence.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

Here, the rating criteria reasonably describe his disability level and symptomatology and provides for more severe symptoms than shown by the evidence during the period in question; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Because evidence satisfying the criteria for an increased rating for a thoracic spine disorder is not of record, the preponderance of the evidence is against the Veteran's claim for an increased evaluation.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 40 percent for residuals of compression fractures of the thoracic vertebrae T-9 and T-10 with traumatic arthritis is denied.


REMAND

The Veteran seeks service connection for degenerative joint disease, cervical spine, and nerve damage of the left shoulder, to include as secondary to the service connected thoracic spine disorder.  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In a July 2008 addendum to a June 2008 VA examination, the VA examiner provided an opinion as to whether the Veteran's cervical spine disorder was caused by his service-connected thoracic spine disorder.  Similarly, in a August 2008 addendum to the June 2008 VA examination, the examiner provided an opinion whether the Veteran's left shoulder nerve damage or any nerve damage to the upper extremities was due to the service-connected fracture of T9 and T10.

Unfortunately, these VA opinions are inadequate.  They address only the first prong of secondary service connection, whether the second disability was caused by the currently service-connected disability.  They do not discuss whether the second disability was aggravated because of the existence and impact of the service-connected thoracic spine disability.  The September 2008 opinion from the Veteran's private practitioner is, unfortunately, also inadequate as it is vague.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For these reasons, remand is required.
 
Accordingly, the issues of entitlement to service connection for degenerative joint disease, cervical spine and for nerve damage of the left shoulder, to include as secondary to the service connected thoracic spine disorder are REMANDED for the following actions:

1.  request the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who may have evaluated and/or provided treatment for his degenerative joint disease, cervical spine, and nerve damage of the left shoulder, to include the VA Medical Center in Dallas and Waco, Texas, and Dr. Sheri Ekukpe, New Health Rehab, 9330 Amberton Parkway, Suite 1110, Dallas, Texas 75243.  

Include the correct authorization and release forms to allow for the procurement of such records and should obtain them.  After obtaining authorization from the Veteran attempt to procure copies of any treatment records from any private facilities/providers identified by the Veteran.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain any of these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  Provide a reasonable amount of time in which the Veteran and his representative may respond.

2.  Thereafter, afford the Veteran VA orthopedic and neurological examinations, with appropriate examiners, to determine the nature and etiology of his claimed degenerative joint disease, cervical spine, and nerve damage of the left shoulder.  The claims file must be made available to the examiners for review prior to the examinations, and the examiners must review the entire claims file in conjunction with the examinations.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.   

Based on a review of the claims file and the clinical findings of the examinations, the examiners are requested to provide diagnoses corresponding to the claimed degenerative joint disease, cervical spine, and nerve damage of the left shoulder.  

The examiners are requested address the following questions, in light of the examination findings, the service and post service medical evidence of record, and the medical records submitted by Sheri Ekukpe, D.C., and to providing a detailed rationale for each opinion offered:

A). Is it at least as likely as not (50 percent probability or more) that any degenerative joint disease, cervical spine, and/or nerve damage of the left shoulder found is related to the Veteran's military service?

b). Is it at least as likely as not (50 percent probability or more) that degenerative joint disease, cervical spine, and/or nerve damage of the left shoulder, if any, was caused or aggravated by his service connected thoracic spine disability?  

c).  Is it at least as likely as not (50 percent probability or more) that degenerative joint disease, cervical spine, and nerve damage of the left shoulder was caused or aggravated by a September 2008 motor vehicle accident?

The rationale for all opinions expressed must be provided.  

The examiners are advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

If it is determined that the Veteran's degenerative joint disease, cervical spine, and/or nerve damage of the left shoulder, if any, was worsened by his service-connected thoracic spine disability, to the extent that is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations were sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.

5.  Following any other indicated development, readjudicate the claims.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010). 



Department of Veterans Affairs


